DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV, claims 54-60, in the reply filed on 09 May 2022 is acknowledged.  The traversal is on the grounds that there is no explanation or support for why the differences between the groups is material.  This is not found persuasive.  Per the MPEP, the burden is on the examiner to provide reasonable examples that recite material differences or that support the determination that the inventions are distinct.  This has been provided in the Requirement for Restriction/Election of 09 March 2022.  If Applicant proves or provides convincing argument that there are no material differences or that the inventions are not distinct, then the examiner must either document another example or withdraw the requirement.  Applicant has not provided such.  Applicant makes no argument whatsoever that the examples provided do not recite material differences or show distinctness.  Instead, Applicant argues only that the examiner has improperly made a fiat finding of materiality.  The examiner has not made such a finding; instead, the examiner has made an assertion that the examples provided recite material differences and/or distinctness between the inventions.  Applicant has failed to refute these assertions.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 30-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/158,347 has now issued as U.S. Patent No. 10,616,695.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "a conventional hearing aid" in line 2 (and again in line 3).  The term “conventional” renders the claim indefinite, as its metes and bounds are not clear.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The types of hearing aids that might be considered “conventional” could vary widely from person to person, as well as over time as technologies change; further, different hearing aids might reasonably be considered conventional for different types of hearing issues.
Claim 58 recites the limitation "the hearing prophesies" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been taken herein to be “the hearing prosthesis.”
Claim 58 also recites the limitation "the device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 also recites the limitation "a normal operating level" in line 5.  The term “normal” renders the claim indefinite, as its metes and bounds are not clear.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is normal or typical for one user may be very different than that of another user, different types of hearing prosthesis may utilize widely varying amplitudes, etc.
Claim 59 recites the limitation "the hearing prophesies" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been taken herein to be “the hearing prosthesis.”
Claim 60 recites the limitation "the hearing prophesies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, this has been taken herein to be “the hearing prosthesis.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 54-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen et al. (U.S. Pub. No. 2015/0230036 A1; cited in the IDS filed 21 November 2021; hereinafter known as “Pedersen”).
Regarding claim 54, Pedersen discloses a method, comprising: initializing a hearing prosthesis ([0063]; [0217]; [0293]; [0302]; [0312]; e.g., powering on the prosthesis or placing the prosthesis in/on a user’s ear); and after initializing the hearing prosthesis, automatically determining if the hearing prosthesis is in a desired position ([0051]; [0056]; [0061]; [0077]; [0174]-[0176]; [0216]-[0217]; [0302]-[0305]; [0313]-[0317]; e.g., determining if the prosthesis is in an optimal or reference position or simply located on the ear).
Regarding claim 55, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position is executed to reduce a likelihood of feedback ([0063]-[0065]; [0214]; minimize the risk of feedback; maintain good feedback performance).
Regarding claim 56, Pedersen discloses that the hearing prosthesis is a bone conduction device ([0019]-[0020]; [0023]; [0215]; the hearing prosthesis may be a device that transfers mechanical vibrations through the bone structure of the user’s head, as distinguished from the middle ear; a unit attached to a fixture implanted into the skull bone; a vibrator that transmits an acoustic signal transcutaneously or percutaneously to the skull bone; a bone conduction hearing aid device).
Regarding claim 57, Pedersen discloses that the hearing prosthesis is a conventional hearing aid with a component configured to be located in an ear canal of a recipient of the conventional hearing aid, the component including a speaker of a hearing aid ([0019]-[0020]; [0026]; [0215]; loudspeaker within the ear canal; air conduction).
Regarding claim 58, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is in a desired position, and after determining that the hearing prosthesis is in a desired position, automatically increasing an amplitude of the device to a normal operating level ([0302]; [0313]; e.g., after determining that the prosthesis is worn on the ear, its desired position, the prosthesis is fully powered up with full gain).
Regarding claim 59, Pedersen discloses that the action of automatically determining if the hearing prosthesis is in a desired position results in a determination that the hearing prosthesis is in a desired position, and after determining that the hearing prosthesis is in a desired position, setting an operational gain of the hearing prosthesis ([0302]; [0313]; e.g., after determining that the prosthesis is worn on the ear, its desired position, the prosthesis is fully powered up with full gain).

Allowable Subject Matter
Claim 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while Pedersen teaches adjustable adaptation speeds for various algorithms, as well as using feedback algorithms, Pederson fails to teach adjusting a feedback algorithm to employ an operational adaptation speed that is lower than such a speed in the time period between determining if the prosthesis is in a desired position and the action of adjusting.  Further, none of the other prior art of record teaches or reasonably suggests such.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vonlanthen (WO 2010/049543 A2) and Friis et al. (U.S. Pub. No. 2014/0037099 A1) both teach methods that initialize a hearing prosthesis and automatically determine if the prosthesis is in a desired position so that the position can be adjusted (if needed) to reduce feedback, wherein the prostheses comprise speakers located in an ear canal of a recipient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791